DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (JP 2007-237316) in view of Inoue et al. (US 2004/0261563) 
Negishi shows a horizontal articulated robot, comprising: 
a base (2); 
a first arm (3) supported swingably about a first axis line by the base; 
a second arm (4) supported swingably about a second axis line by the first arm; and 
a cable unit connected to the base and the second arm, 
wherein the cable unit comprises: 

a plurality of cables (para. [0059], [0060], [0093]) passing through the arm conduit, each of the cables having one end introduced into the second arm; and 
a second plate-shaped member (11) comprising at least a part of a back surface of the base, the second plate-shaped member fixed to the base by a fastening member, the second plate-shaped member thereby closing a back-side opening made in the back surface of the base, 
wherein the first plate-shaped member is configured to close a top surface opening made in the upper surface of the base, 
wherein the top surface opening is continuous with the back-side opening (see Fig. 5), and
wherein the cable unit further comprises a flexible base conduit extending outside of the base from the second plate-shaped member (para. [0015]).
Negishi does not disclose or show the first plate-shaped member having a plate shaped projection as claimed.  
Inoue teaches a robot having a plate-shaped member (Fig. 5, item 11) comprising at least one plate-shaped projection (18) extending in a thickness direction of the plate-shaped member so as to protrude into the base (para. [0028]), and the at least one plate-shaped projection comprises (1) a plurality of conduit-side connectors (15) arranged on a first surface of the at least one plate-shaped projection extending in a thickness direction of the at least one plate-shaped projection and (2) a corresponding plurality of connectors (15) which are connected to the 
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot with the at least one plate-shaped projection as taught by Inoue to protect the connectors from dust, water and external forces.
Regarding claim 2, Negishi also describes at least a part of the plurality of cables coming out from the second end of the arm conduit are introduced into the base conduit (para. 0005), and 
at least a plurality of cables coming out of the second end of the arm conduit are connectable to the plurality of cables emerging from the flexible base conduit.
Negishi does not describe conduit-side connectors.  Inoue teaches a robot having a plurality of cables coming from the arm assembly and connectable to a plurality of conduit-side connectors (15) connected to a corresponding plurality of cables emerging from outside of the base.  
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the plurality of cables coming out from the second end of the arm conduit are connectable to a plurality of conduit-side connectors so as to be connected to the corresponding plurality of cables emerging from the 
Regarding claim 3, Negishi does not disclose or show the first plate-shaped member having a cable supporting portion supporting the plurality of cables and/or connectors.  Inoue teaches a robot having plate-shaped member (11) comprising a base-end-side cable supporting portion (18) for supporting a plurality of cables (5) and/or connectors (15) provided at positions along the cables and the base-end-side cable supporting portion is placed within the base when the plate-shaped member is fixed to the base.
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the first plate-shaped member comprises a base-end-side cable supporting portion for supporting the plurality of cables and/or connectors provided at positions along the cables, and the base-end-side cable supporting portion is placed within the base when the first plate-shaped member is fixed to the base such that the connectors are protected from dust, water and external forces.
Regarding claim 4, Negishi shows a cover member (21) configured to close a top surface opening of the second arm attached to the first end of the arm conduit (6), and 
the top surface opening of the second arm is configured to allow an operator to put a hand of the operator into the second arm.
Regarding claim 5, Negishi does not disclose or show the cover member having a tip-end-side cable supporting portion supporting a plurality of cables and/or connectors.  Inoue teaches a robot having plate-shaped member (11) comprising a cable supporting portion (18) for 
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the cover member comprises a tip-end-side cable supporting portion for supporting the plurality of cables and/or connectors provided at positions along the cables, and the tip-end-side cable supporting portion is placed within the second arm when the cover member is fixed to the second arm such that the connectors are protected from dust, water and external forces.
Regarding claim 7, Negishi does not disclose or show the cover member having a tip-end-side cable supporting portion as claimed.  
Inoue teaches a robot having a cover member (Fig. 5, item 11) comprising a cable supporting portion (18) extending in a thickness direction of the cover member so as to protrude into the base (para. [0028]), and the cable supporting portion comprises (1) a plurality of conduit-side connectors (15) arranged on a first surface of the cable supporting portion extending in a thickness direction of the cable supporting portion and (2) a corresponding plurality of connectors (15) which are connected to the plurality of conduit-side connectors and arranged on a second surface, opposite to the first surface, of the cable supporting portion extending in an opposite thickness direction of the cable supporting portion, and wherein a plurality of cables emerging from the second end of the arm conduit are connectable to the plurality of conduit-side 
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the second arm includes a cable supporting porting extending in a thickness direction from the cover member so as to protrude into the second arm and protect the connectors from dust, water and external forces as taught by Inoue.
Regarding claim 8, Negishi does not show the first plate-shaped member as separate from the second plate-shaped member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the first plate-member from the second plate-shaped member in view of the following:
· MPEP 2144.04(VI)(B-C) which states: “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” in citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and “the particular placement of a … device was held to be an obvious matter of design choice” in citing In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific
limitation, it would not be appropriate to rely solely on case law as the rationale to support an

However, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) due to the first plate-shaped member being separate from the second plate-shaped member. In fact, paragraph [0029] of the specification as filed states, “the first plate-shaped member 61 and the second plate-shaped member 62 may be configured as a single component”. Accordingly, the claimed separation of the first plate-member from the second plate-shaped member lacks any criticality such that a rejection based solely on case law is appropriate.
Regarding claim 9, Negishi shows a horizontal articulated robot, comprising: 
a base (2); 
a first arm (3) supported swingably about a first axis line by the base; 
a second arm (4) supported swingably about a second axis line by the first arm; and 
a cable unit connected to the base and the second arm, 
wherein the cable unit comprises: 
a flexible arm conduit (6) having a first end connected to the second arm, and a second end attached to a first plate-shaped member (not labeled, top, horizontal portion of plate-shaped member) fixed to an upper surface of the base by a fastening member; 
a plurality of cables (para. [0059], [0060], [0093]) passing through the arm conduit, each of the cables having one end introduced into the second arm; and 
a second plate-shaped member (11) comprising at least a part of a back surface of the base, the second plate-shaped member fixed to the base by a fastening member, the second plate-shaped member thereby closing a back-side opening made in the back surface of the base, 

wherein the top surface opening is continuous with the back-side opening (see Fig. 5), 
wherein a cover member (21) configured to close a top surface opening of the second arm is attached to the first end of the arm conduit (6), and 
wherein the top surface opening of the second arm is configured to allow an operator to put a hand of the operator into the second arm.
Negishi does not disclose or show the cover member having a tip-end-side cable supporting portion supporting the cables and/or connectors.  Inoue teaches a robot having cover member (11) comprising a cable supporting portion (18) for supporting cables (5) and/or connectors (15) provided at positions along the cables, wherein the cable supporting portion is placed within the base when the plate-shaped member is fixed to the base, and wherein the cable supporting portion (18) extends in a thickness direction from the cover member so as to protrude into the base (para. [0028]), and the cable supporting portion comprises (1) a plurality of conduit-side connectors (15) arranged on a first surface of the cable supporting portion extending in a thickness direction of the cable supporting portion and (2) a corresponding plurality of connectors (15) which are connected to the plurality of conduit-side connectors and arranged on a second surface, opposite to the first surface, of the cable supporting portion extending in an opposite thickness direction of the cable supporting portion. 
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the cover member comprises 
Regarding claim 10, Negishi also describes the cable unit further comprising a flexible base conduit extending outside of the base from the second plate-shaped member (para. [0015]), and 
at least a part of the plurality of cables coming out from the second end of the arm conduit are connectable to the plurality of conduit-side connectors so as to be connected to a corresponding plurality of cables emerging from the flexible base conduit (para. 0005).
Regarding claim 11, Negishi does not disclose or show the first plate-shaped member having a cable supporting portion supporting the plurality of cables and/or connectors.  Inoue teaches a robot having plate-shaped member (11) comprising a base-end-side cable supporting portion (18) for supporting a plurality of cables (5) and/or connectors (15) provided at positions along the cables, and the base-end-side cable supporting portion is placed within the base when the plate-shaped member is fixed to the base.
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot to where the first plate-shaped member comprises a base-end-side cable supporting portion for supporting the plurality of cables and/or connectors provided at positions along the cables, and the base-end-side cable supporting portion 
Regarding claim 12, Negishi does not disclose or show the first plate-shaped member having a plate shaped projection as claimed.  
Inoue teaches a robot having a plate-shaped member (11) comprising at least one plate-shaped projection (18) extending in a thickness direction of the plate-shaped member so as to protrude into the base (para. [0028]), and the at least one plate-shaped projection comprises (1) a plurality of conduit-side connectors (15) arranged on a first surface of the at least one plate-shaped projection extending in a thickness direction of the at least one plate-shaped projection and (2) a corresponding plurality of connectors (15) which are connected to the plurality of conduit-side connectors and arranged on a second surface, opposite to the first surface, of the at least one plate-shaped projection extending in an opposite thickness direction of the at least one plate-shaped projection, and wherein at least a portion of the plurality of cables emerging from the second end of the arm conduit are connectable to the plurality of conduit-side connectors so as to be connected to a corresponding plurality of cables emerging from the base which are connectable to the corresponding plurality of connectors.
The Inoue assembly safely suspends the connectors in mid-air and protects the connectors from dust, water and external forces from external sources (para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot with the at least one plate-shaped projection as taught by Inoue to protect the connectors from dust, water and external forces.
Regarding claim 13, Negishi does not show the first plate-shaped member as separate from the second plate-shaped member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the first plate-member from the second plate-shaped member in view of the following:
· MPEP 2144.04(VI)(B-C) which states: “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” in citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and “the particular placement of a … device was held to be an obvious matter of design choice” in citing In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific
limitation, it would not be appropriate to rely solely on case law as the rationale to support an
obviousness rejection" (emphasis added). 
However, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) due to the first plate-shaped member being separate from the second plate-shaped member. In fact, paragraph [0029] of the specification as filed states, “the first plate-shaped member 61 and the second plate-shaped member 62 may be configured as a single component”. Accordingly, the claimed separation of the first plate-member from the second plate-shaped member lacks any criticality such that a rejection based solely on case law is appropriate.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658